Fidelity National Title
                                                                           Insurance Company,




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 20, 2015

                                        No. 04-14-00913-CV

                                        David MEDRANO,
                                            Appellant

                                                  v.

FIDELITY NATIONAL TITLE INSURANCE COMPANY, Successor by Merger Lawyers
Title Insurance Corporation, Barclays Capital Real Estate Inc. d.b.a HOMEQ, as servicing Agent
                    for Duetsche Bnk. National Trust Company as Trustee,
                                           Appellees

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2008-CI-00027
                        The Honorable Richard E. Price, Judge Presiding


                                           ORDER
        Appellant filed a notice of appeal from the trial court’s judgment and an affidavit of
indigence. A contest to the affidavit was filed and, on January 26, 2015, the trial court sustained
the contest. Medrano did not file a motion challenging the trial court’s order. See TEX. R. APP. P.
20.1(j)(1), (2) (party may challenge order sustaining contest by filing motion in court of appeals
no later than ten days after order sustaining contest is signed).

        Both the court reporter and the district clerk have filed notifications of late record, stating
the records have not been filed because appellant has not paid or made arrangements to pay the
clerk’s and reporter’s fees to prepare the record and appellant is not entitled to the record without
paying the fees.

        We order appellant David Medrano to file, by March 2, 2015, written proof that the
clerk’s and reporter’s fees have been paid or arrangements satisfactory to the clerk and reporter
have been made to pay the fees. If Medrano fails to timely comply with this order, the appeal
will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court